Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-7-2007

Schreibeis v. Retirement Plan
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1160




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Schreibeis v. Retirement Plan" (2007). 2007 Decisions. Paper 1654.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1654


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                       ____________________________________

                                        No. 06-1160


                               KATHYRN A. SCHREIBEIS,

                                                          Appellant,

                                              v.

           RETIREMENT PLAN FOR EMPLOYEES OF DUQUESNE
   LIGHT COMPANY; ADMINISTRATIVE COMMITTEE OF THE RETIREMENT
   PLAN FOR EMPLOYEES OF DUQUESNE LIGHT COMPANY; CONCENTRA
                     MEDICAL CENTER, L.L.C.
                         __________________

                       Appeal from the United States District Court
                         for the Western District of Pennsylvania
                           (D.C. Civil Action No. 04-cv-00969)
                      District Judge: Honorable Donetta W. Ambrose

                       ____________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 30, 2007
                       ____________________________________

                     Before: BARRY and ROTH, Circuit Judges, and
                       DEBEVOISE*, Senior District Court Judge

                            (Opinion Filed: February 7, 2007)

                       ____________________________________


       *
          Honorable Dickinson R. Debevoise, Senior District Court Judge for the District of New
Jersey, sitting by designation.
                                     OPINION
                       ____________________________________

Debevoise, Senior District Court Judge

       Appellant, Kathyrn A. Schreibeis, filed an action in the District Court against

Appellee, Retirement Plan for Employees of Duquesne Light Company (the “Plan”),

seeking to recover disability retirement benefits allegedly due to her. The Plan denied

that she was entitled to these benefits, because she had not been found by a medical

examiner selected by the Plan Administrator to be totally and, presumably, permanently

disabled. Schreibeis and the Plan each moved for summary judgment.

       The District Court denied the Plan’s motion in all respects relevant to this appeal.

The Court granted Schreibeis’s motion for summary judgment against the Plan except to

the extent she requested as a remedy an award of disability benefits in her favor. Instead,

having found that Schreibeis’s claim was decided without adequate notice and a

reasonable opportunity for a full and fair review as required by the Plan, the Court

remanded the case to the Plan Administrator for a full and fair review in accordance with

the Court’s Opinion, the Plan Document and ERISA.

       Schreibeis filed an appeal of the District Court’s denial of her motion for summary

judgment to the extent she sought an award of disability retirement benefits. The Plan

moved to dismiss the appeal on the ground that this Court lacks appellate jurisdiction.

This Court does not have jurisdiction over an appeal that challenges a district court order

denying a motion for summary judgment. Robinson v. Hartzell Propeller, Inc., 454 F.3d
2
163 (3d Cir. 2006). The exception to this general rule is not applicable, as this is not an

appeal of a remand for further administrative proceedings which involves an important

legal issue that would evade appellate review in the absence of an immediate appeal. See

Kreider Dairy Farms, Inc. v. Glickman, 190 F.3d 113 (3d Cir. 1999).

       The motion to dismiss the appeal for lack of jurisdiction will be granted. The

appeal will be dismissed and the case remanded to the District Court.




                                              3